Title: To Benjamin Franklin from Hilliard d’Auberteuil, 25 May 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin



Ce Mardi 25e mai 1782.
Je saisis avec empressement l’occasion d’assurer monsieur franklin de mon respect et de mon attachement sincere et suis de son excellence Le très humble & très obeissant serviteur
Hilliard D’auberteuil


P.S. Je desire que le petit monument que j’ai voulu ériger à la mémoire de la pauvre mis Mac Rea, Paraisse agréable à lui et à ses amis
Dl

 
Addressed: A Monsieur / Monsieur Franklin / Ambassadeur des états unis / de l’amerique. / A Passy
